IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

LEVOAN HILLARD,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5327

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 18, 2015.

An appeal from an order of the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

No appearance for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., MARSTILLER, and OSTERHAUS, JJ., CONCUR.